Citation Nr: 1758305	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  05-35 086	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a March 2017 Board decision, the claim was remanded for further development, to include a VA examination. The development was properly concluded, and the appropriate VA examination was obtained  in April 2017.

A review of the record reveals that in a September 2017 rating decision, the Veteran was granted service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or diabetes, the claim currently on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer before the Board on appeal.  See 38 C.F.R. § 19.26 (d) (2017).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Board received notification that the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or diabetes was granted in full, which he has not disputed.





	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for dismissal of an appeal of the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and/or diabetes mellitus type II have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2017). 

Prior to the promulgation of a decision in this appeal and after certification of the appeal of this issue to the Board in September 2007, the AOJ granted the Veteran's claim of entitlement to service connection for hypertension as secondary to diabetes mellitus type II in a September 2017 rating decision.  The grant was based upon a finding that the Veteran's hypertension was aggravated by diabetes mellitus type II associated with herbicide exposure.

The Board notes that prior to the issuance of the AOJ's decision, the Veteran's representative submitted an appellate brief asserting his entitlement to service connection for hypertension.  As the award constitutes a full grant of the benefits sought and the Veteran has not expressed any apparent disagreement with the September 2017 rating action, this issue is no longer before the Board for consideration. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


